THE heirs of the late col. Frederick Warnicke, being aliens, brought their bill in chancery against Hunt and others in the general court, claiming title by descent, to íhe land which he held in this state at the time of his death ; and which he had acquired for his services as an officer in the service of Virginia, in the revolutionary war. He had not procured patents for the land, at the fcme of his death ; but subsequent thereto patents issued for part oí it to Hunt, &c._ in consequence of an assignment made on the plats and certificates by a person who the complainants charged had no authority to concern tyith his estate.
*62A decree was entered for them in the general court. The defendants appealed.
Opinion of the Court. — In this case the material and important question, is, can aliens take by descent or Inherit lands in this commonwealth-
By the common law of England aliens are incapable of talking by descent or inheriting lands — -Coke Litt. 8, 2 Blue. Com. 249, 1 Bac. 80.
By the ordinance of the Virginia legislature,, passed ip 1776, it is declared that the common law of England, all statutes or acts of parliament made in aid of the com? man law prior to the fourth year of the reign of king James the first, and which are of a general nature, and not local to that kingdom, See. shall be the'rule of decision, and shall be considered as in full force, until the: same shall be altered by the legislature.
The 8 th section of the 6th article of the constitution of" this state, declares, that the laws of Virginia, of a general nature, and not local to that state, &c. shall be in force until altered pr repealed by the general assembly. It must therefore be manifest, that the common law of England respecting aliens is in force in this commonwealth, in as much as no law of Virginia or this state has changed, repealed, or altered, this principle of the common law. The constitution and laws of the United States ; a long train of acts of the Virginia legislature ; also the acts of the general assembly of this commonwealth, clearly evince that the government of the union, Virginia, and this state, have considered the common law of England respecting aliens as being in force, and that all foreigners are deemed aliens, except such as have or shall become naturalized.-Decree reversed.